PER CURIAM.
The petition for writ of certiorari reflected probable jurisdiction in this Court because of conflict with Blanton v. Blanton, 154 Fla. 750, 18 So.2d 902 (1944), and Gibson v. Gibson, 249 So.2d 446 (Fla.App.1st, 1971). We issued the writ and have heard argument of the parties. After hearing argument and upon further consideration *525of the matter, we have determined that there is no conflict and the Court is without jurisdiction. Therefore, the writ must be and is hereby discharged and the petition for writ of certiorari is dismissed.
It is so ordered.
ROBERTS, C. J., and CARLTON, ADKINS, BOYD, McCAIN, DEKLE and DREW (Retired), JJ., concur.